Exhibit 10.19

 

Employment Agreement

 

This Employment Agreement (“Agreement”), including the attached Exhibit “A,”
which is incorporated herein by reference and made an integral part of this
Agreement, is entered into between U.S. Concrete, Inc., a Delaware corporation
(the “Company”), and Cesar Monroy (“Executive”). This Agreement is effective as
of May 28, 2003 (the “Effective Date”). The Company and Executive agree as
follows:

 

1. Employment, Compensation and Benefits

 

1.1 Term and Position. The Company agrees to employ Executive, and Executive
agrees to be employed by the Company for the term described on Exhibit “A” (the
“Term”). Executive will serve in the position described on Exhibit “A” (the
“Position”). As such, Executive shall have such responsibilities, duties, powers
and authority for the Company and entities affiliated with the Company as are
commensurate and consistent with such Position. The Company may assign Executive
to a different position or modify Executive’s duties and responsibilities,
subject to the restrictions set out in Section 2.2.a. below.

 

1.2 Compensation. Executive shall be paid a monthly base salary as set forth on
Exhibit “A” (the “Monthly Base Salary”). Executive’s Monthly Base Salary shall
be paid in semi-monthly installments in accordance with the Company’s standard
payroll practice, and (as with all other payments made to Executive by the
Company) is subject to withholding of all federal, state, city, or other taxes
as may be required by law. The Company may review or increase Executive’s
Monthly Base Salary from time or time, but is not required to do so. Executive’s
Monthly Base Salary may not be reduced once increased without the prior written
consent of Executive.

 

1.3 Benefits. Executive shall be allowed to participate, on the same basis
generally as other executive officers employed in the same or similar positions,
in all general employee benefit plans and programs that the Company has made
available to its employees on or after the Effective Date. Nothing in this
Agreement is to be construed to provide greater rights, participation, coverage,
or benefits than provided to similarly-situated executive officers pursuant to
the terms of such benefit plans and programs. The Company is not obligated to
institute, maintain, or refrain from changing, amending, or discontinuing any
such benefit program or plan, so long as such actions are similarly applicable
to executive officers generally. From time to time, the Company may enter into
compensation, incentive or other agreements or plans that are not made available
to all executives of the Company. Nothing in this Section 1.3 entitles Executive
to participate in any such agreements or plans that are not generally available
to all similarly-situated executives.

 

- Page 1 -



--------------------------------------------------------------------------------

1.4 Business Expense. Executive is authorized to incur, and will be entitled to
receive prompt reimbursement for, all reasonable expenses Executive incurs in
carrying out his responsibilities hereunder, including business meals and
entertainment and travel expenses and mileage reimbursement in accordance with
the Company’s automobile expense reimbursement policy.

 

1.5 Paid Vacation and Holidays. Executive will be entitled to not less than the
number of weeks of “Annual Paid Vacation” set forth on Exhibit A and all legal
holidays during which time his or her applicable compensation will be paid in
full.

 

1.6 Annual Bonuses. Executive will be entitled to participate in an annual
incentive compensation plan generally applicable to the employees of the Company
and its affiliated entities, on the same basis as other similarly-situated
executives.

 

1.7 Company Policies. Executive agrees to comply with the Company’s policies and
practices as set out in the employee handbook (or similar document) applicable
to Executive’s operational entity. To the extent of any conflict between this
Agreement and such policies and practices, this Agreement shall control.

 

2. Termination

 

2.1 Termination By the Company. The Company may terminate this Agreement and
Executive’s employment before the Term expires for any of the following reasons:

 

a. Termination for Cause. For “Cause” upon the determination by the Company that
“Cause” exists to terminate Executive’s employment. “Cause” means (i)
Executive’s gross negligence, willful misconduct, or willful neglect in the
performance of the material duties and services of Executive hereunder,
uncorrected for thirty (30) days following the Company’s written notice to
Executive of need to cure such performance; (ii) Executive’s final conviction of
a felony by a trial court; (iii) any criminal indictment of Executive relating
to an event or occurrence for which Executive was directly responsible which, in
the business judgment of a majority of the Company’s board of directors, exposes
the Company to ridicule, shame or business or financial risk; or (iv) a material
breach by Executive of any material provision of this Agreement which remains
uncorrected for 30 days following the Company’s written notice to Executive of
such breach. If the Company terminates Executive’s employment for Cause,
Executive shall be entitled only to Executive’s pro rata salary through the date
of such termination, and all future compensation and benefits, other than
benefits to which Executive is entitled under the terms of the Company’s
compensation and/or benefit plans, shall cease. In the case of a termination for
Cause under subpart (i) above, (a) all stock options previously granted by the
Company to Executive that are vested on the date of termination for Cause shall,
notwithstanding any contrary provision of any applicable plan or agreement
covering any such stock option awards, remain outstanding and continue to be
exercisable for a period of 90 days following the date of termination for Cause,
(b) all

 

- Page 2 -



--------------------------------------------------------------------------------

stock options previously granted by the Company to Executive that are not vested
on the date of termination for Cause shall terminate immediately and (c) all
restricted stock, restricted stock units and other awards that have not vested
prior to the date of termination for Cause shall be cancelled to the extent not
then vested. In the case of a termination for Cause under subparts (ii), (iii)
or (iv) above, (y) all stock options previously granted by the Company to
Executive (whether or not vested) shall terminate immediately and (z) all
restricted stock, restricted stock units and other awards that have not vested
prior to the date of termination for Cause shall be cancelled to the extent not
then vested.

 

b. Involuntary Termination. Without Cause at the Company’s option for any reason
whatsoever, other than death, disability or for Cause, in the sole discretion of
the Company (“Involuntary Termination”). Upon an Involuntary Termination before
the Term expires, Executive shall receive all of the following severance
benefits:

 

(i) the Monthly Base Salary in effect on the date of Involuntary Termination,
which the Company shall continue to pay in semi-monthly installments, as if
Executive’s employment (which ends on the date of Involuntary Termination) had
continued for the remainder of the Term;

 

(ii) a lump sum payment in cash (payable on the date of Involuntary Termination)
equal to the greater of (a) the aggregate amount of bonuses paid to Executive in
the preceding three bonus years divided by three or (b), if within 30 days of
the date of Involuntary Termination the Company is on target to pay bonuses to
executive officers of the Company for the bonus year during which the date of
Involuntary Termination occurs, the amount of Executive’s target bonus for such
bonus year;

 

(iii) provided that Executive is eligible for and timely elects to receive
continuation coverage under COBRA, the Company will pay 100% of applicable
continuation premiums for the benefit of Executive under Executive’s
then-current plan election for the lesser of (x) the remainder of the Term or
(y) 18 months after termination; and

 

(iv) all stock options, restricted stock awards, restricted stock units and
similar awards granted to Executive by the Company prior to the date of
Involuntary Termination shall, notwithstanding any contrary provision of any
applicable plan or agreement covering any such stock options, restricted stock
awards, restricted stock units or similar awards, fully vest and become
exercisable in full on the date of Involuntary Termination and shall remain
outstanding and in effect in accordance with their respective terms, and any
restrictions, deferral limitations, forfeiture conditions or other conditions or
criteria applicable to any such awards shall lapse on the date of Involuntary
Termination. Executive may exercise any such stock options or other exercisable
awards at any time before the expiration of their term.

 

- Page 3 -



--------------------------------------------------------------------------------

However, if Executive accepts employment with a Competing Business as described
in Section 3.3, the Company’s then continuing obligations, if any, to provide
Executive the severance benefits described in this section shall cease as of the
first day of such employment by Executive.

 

c. Death/Disability. Upon Executive’s (i) death, or (ii) becoming incapacitated
or disabled so as to entitle Executive to benefits under the Company’s long-term
disability plan, or (iii) becoming permanently and totally unable to perform
Executive’s duties hereunder as a result of any physical or mental impairment
supported by a written opinion by a physician selected by the Company who is
reasonably acceptable to Executive. Notwithstanding anything to the contrary
contained in Section 2.1, upon Executive’s death or disability this Agreement
and Executive’s employment shall terminate. Upon termination of employment due
to such death or disability, Executive or Executive’s heirs shall be entitled to
receive all severance benefits described in Section 2.1.b. as if Executive’s
employment ended due to an Involuntary Termination by the Company as of the date
of death, first payment of benefits under the Company’s long-term disability
plan or permanent and total incapacity, as applicable, except that with respect
to severance benefits relating to stock options upon termination of employment
due to death or disability (a) all stock options previously granted by the
Company to Executive that are vested on the date of termination shall,
notwithstanding any contrary provision of any applicable plan or agreement
covering any such stock option awards, remain outstanding and continue to be
exercisable in accordance with their terms and (b) all stock options previously
granted by the Company to Executive that are not vested on the date of
termination shall terminate immediately.

 

2.2 Termination By Executive. Executive may terminate this Agreement and
Executive’s employment before the Term expires for any of the following reasons:

 

a. Termination for Good Cause. For “Good Cause” upon determination by Executive
that Good Cause exists to terminate Executive’s employment. “Good Cause” means,
without Executive’s consent, (i) any reduction in Executive’s then current
Monthly Base Salary, as set out on Exhibit “A” and increased from time to time,
(ii) any relocation of Executive’s principal place of employment by the Company
from the “Location” set out on Exhibit “A,” (iii) any change in Executive’s
Position from that set out on Exhibit “A” or any title or Position to which
Executive has been promoted, (iv) any material diminution of Executive’s
authority, duties or responsibilities from those commensurate and consistent
with the character, status and dignity appropriate to Executive’s Position set
out on Exhibit “A” or any title or Position to which Executive has been promoted
(provided, however, that (A) if after a Change in Control (as defined herein)
the Company in its entirety (as it was constituted immediately prior to the
Change in Control) becomes or is otherwise organized in its entirety (as it was
constituted

 

- Page 4 -



--------------------------------------------------------------------------------

immediately prior to the Change in Control) as a division of its then Parent (as
defined herein) or successor company and Executive retains the same title and
Position and substantially the same authority, duties and responsibilities
within such division, or (B) if at any time Executive ceases to have such duties
and responsibilities as are commensurate and consistent with his Position that
are associated with a publicly-traded company because the Company ceases to have
any securities registered under section 12 of the Securities Exchange Act of
1934, as amended, or ceases to be required to file reports under Section 15(d)
of the Securities Exchange Act of 1934, as amended, then in either case
Executive’s authority, duties and responsibilities will not be deemed to have
been materially diminished), (v) any failure by the Company to pay any amount
due under this Agreement, or (vi) any material breach by the Company of any
material provision of this Agreement, any of which remain uncorrected for 30
days following Executive’s written notice to the Company of Good Cause. Upon
Executive’s termination for Good Cause, Executive shall receive all of the
following severance benefits:

 

(I) the Monthly Base Salary in effect on the date of termination for Good Cause,
which the Company shall continue to pay in semi-monthly installments, as if
Executive’s employment (which ends on the date of termination for Good Cause)
had continued for the remainder of the Term;

 

(II) a lump sum payment in cash (payable on the date of termination for Good
Cause) equal to the greater of (a) the aggregate amount of bonuses paid to
Executive in the preceding three bonus years divided by three or (b), if within
30 days of the date of termination for Good Cause the Company is on target to
pay bonuses to executive officers of the Company for the bonus year during which
the date of termination for Good Cause occurs, the amount of Executive’s target
bonus for such bonus year;

 

(III) provided that Executive is eligible for and timely elects to receive
continuation coverage under COBRA, the Company will pay 100% of applicable
continuation premiums for the benefit of Executive under Executive’s
then-current plan election for the lesser of (x) the remainder of the Term or
(y) 18 months after termination; and

 

(IV) all stock options, restricted stock awards, restricted stock units and
similar awards granted to Executive by the Company prior to the date of
termination for Good Cause shall, notwithstanding any contrary provision of any
applicable plan or agreement covering any such stock options, restricted stock
awards, restricted stock units or similar awards, fully vest and become
exercisable in full on the date of termination for Good Cause and shall remain
outstanding and in effect in accordance with their respective terms, and any
restrictions, deferral limitations, forfeiture conditions or other conditions or
criteria applicable to any such awards shall lapse on the date of termination
for Good Cause. Executive may exercise any such stock options or other
exercisable awards at any time before the expiration of their term.

 

- Page 5 -



--------------------------------------------------------------------------------

However, if Executive accepts employment with a Competing Business, the
Company’s then continuing obligations, if any, to provide Executive the
severance benefits described in this section shall cease as of the first day of
such employment by Executive.

 

b. Voluntary Termination. For any other reason whatsoever, in Executive’s sole
discretion. Upon such voluntary termination by Executive for any reason other
than Good Cause (a “Voluntary Termination”) before the Term expires, all of
Executive’s future compensation and benefits, other than benefits to which
Executive is entitled under the terms of the Company’s compensation and/or
benefit plans, shall cease as of the date of Voluntary Termination, and
Executive shall be entitled only to pro rata salary through such date. In the
case of a Voluntary Termination, (i) all stock options previously granted by the
Company to Executive that are vested on the date of Voluntary Termination will
remain outstanding and continue to be exercisable by Executive until ninety (90)
days after the date of Voluntary Termination, and (ii) all restricted stock,
restricted stock units or other awards that have not vested prior to the date of
Voluntary Termination shall be cancelled to the extent not then vested.

 

2.3 Termination Following Change In Control. In the event a Change in Control
(as defined herein) occurs and within one year after the date of the Change in
Control either (a) Executive terminates this Agreement and his employment for
Good Cause or (b) the Company or any successor (whether direct or indirect and
whether by purchase, merger, consolidation, share exchange or otherwise) to
substantially all of the business, properties and/or assets of the Company makes
an Involuntary Termination of this Agreement or Executive’s employment, then in
either case the Company or its successor shall be required to provide Executive,
and Executive shall receive, all of the following Change in Control benefits:

 

(i) a lump sum payment in cash (payable on the termination date) equal to
Executive’s Monthly Base Salary in effect on the termination date multiplied by
twenty-four;

 

(ii) a lump sum payment in cash (payable on the termination date) equal to the
greater of (a) the aggregate amount of bonuses paid to Executive in the
preceding three bonus years divided by three or (b), if within 30 days of the
termination date the Company is on target to pay bonuses to executive officers
of the Company for the bonus year during which the termination date occurs, the
amount of Executive’s target bonus for such bonus year; and

 

(iii) provided that Executive is eligible for and timely elects to receive
continuation coverage under COBRA, the Company or its successor will pay 100% of
applicable continuation premiums for the benefit of Executive under Executive’s
then-current plan election for 18 months after termination.

 

- Page 6 -



--------------------------------------------------------------------------------

2.4 Non-Renewal. The Company may terminate this Agreement by terminating the
continually renewing (on a daily basis) one-year Term at any time after the
third anniversary of the Effective Date by providing one-year’s advance written
notice (which notice may not be provided prior to end of the 30th month after
the Effective Date) of its intent to so terminate the Agreement. Executive
acknowledges that this Agreement may be terminated pursuant to this Section 2.4
with or without a corresponding termination of Executive’s employment with the
Company. If this Agreement is terminated pursuant to this Section 2.4 and
Executive remains employed by the Company thereafter, then Executive shall be an
“at will” employee of the Company following such termination. Notwithstanding
anything to the contrary contained in this Section 2.4, (a) neither the Company
nor any successor to the Company may terminate this Agreement by terminating the
continually renewing (on a daily basis) one-year Term at any time after a Change
in Control (as defined herein) has occurred, and (b) if the Company provides
written notice to terminate the continually renewing (on a daily basis) one-year
Term at any time within one year prior to the date of a Change in Control, then
upon the Change of Control this Agreement and the Term of Executive’s employment
shall be automatically extended for a continually renewing (on a daily basis)
term of one year without any further action by Executive or the Company or its
successor.

 

2.5 Offset. In all cases, the compensation and benefits payable to Executive
under this Agreement upon termination of Executive’s employment shall be offset
by any undisputed amounts that Executive then owes to the Company.

 

2.6 One Recovery. In the event of termination of Executive’s employment,
Executive shall be entitled, if at all, to only one set of severance benefits or
Change in Control benefits, as applicable, provided in this Agreement.

 

2.7 Certain Obligations Continue. Upon termination of this Agreement, all rights
and obligations of Executive and the Company or its successor under this
Agreement shall cease as of the effective date of termination except that (i)
Executive’s obligations under Article 3 and Sections 5.1 and 5.4 of this
Agreement and the Company’s or its successor’s obligations under Article 4 and
Sections 2.1, 2.2, 2.3, 3.6, 5.1 and 5.4 and the Company’s or its successor’s
obligations to provide any severance benefits or Change in Control benefits to
Executive shall survive such termination in accordance with their terms, and
(ii) Executive shall be entitled to receive all compensation (including bonus)
earned and benefits and reimbursements due through the effective date of
termination.

 

2.8 Notice of Termination. Any termination of this Agreement shall be
communicated by Notice of Termination to the non-terminating party, given in
accordance with this Agreement. For purposes of this Agreement, “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Agreement under the provision so indicated, and (iii) specifies the termination
date, if such date is other than the date of receipt of such notice.

 

- Page 7 -



--------------------------------------------------------------------------------

3. Confidential Information; Post-Employment Obligations

 

3.1 Company Property. All written materials, records, data, and other documents
prepared by Executive during Executive’s employment by the Company are Company
property. All information, ideas, concepts, improvements, discoveries, and
inventions that are conceived, made, developed, or acquired by Executive
individually or in conjunction with others during Executive’s employment
(whether during business hours and whether on the Company’s premises or
otherwise) which relate to the Company’s business, products, or services are the
Company’s sole and exclusive property. All memoranda, notes, records, files,
correspondence, drawings, manuals, models, specifications, computer programs,
maps, and all other documents, data, or materials of any type embodying such
information, ideas, concepts, improvements, discoveries, and inventions are the
Company’s property. At the termination of Executive’s employment with the
Company for any reason, Executive shall return all of the Company’s documents,
data, or other Company property, including all copies, to the Company.

 

3.2 Confidential Information; Non-Disclosure. Executive acknowledges that the
business of the Company and its affiliated entities is highly competitive and
that the Company has agreed to provide and immediately will provide Executive
with access to Confidential Information relating to the business of the Company
and its affiliated entities. “Confidential Information” means and includes the
Company’s and its affiliated entities’ confidential and/or proprietary
information and/or trade secrets that have been developed or used and/or are
reasonably planned to be developed and that cannot be obtained readily by third
parties from outside sources. Confidential Information includes, by way of
example and without limitation, the following: information regarding customers,
employees, contractors, and the industry not generally known to the public;
strategies, methods, books, records, and documents; technical information
concerning products, equipment, services, and processes, particularly mixing
techniques, mix designs or chemical analyses of concrete products; procurement
procedures and pricing techniques; the names of and other information concerning
customers, investors, and business affiliates (such as contact name, service
provided, pricing for that customer, type and amount of services used, credit
and financial data, and/or other information relating to the Company’s
relationship with that customer); pricing strategies and price curves;
positions; plans and strategies for expansion or acquisitions; budgets; customer
lists; research; financial and sales data; trading methodologies and terms;
evaluations, opinions, and interpretations of information and data; marketing
and merchandising techniques; prospective customers’ names and marks; grids and
maps; electronic databases; models; specifications; computer programs; internal
business records; contracts benefiting or obligating the Company or its
affiliated entities; bids or proposals submitted to any third party;
technologies and methods; training methods and training processes;
organizational structure; personnel information, including salaries of
personnel; payment amounts or rates paid to consultants or other service
providers; and other such confidential or proprietary information. Executive
acknowledges that this Confidential Information constitutes a valuable, special,
and unique asset used by the Company and its affiliated entities in its
businesses to obtain a competitive advantage over its competitors. Executive
further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its

 

- Page 8 -



--------------------------------------------------------------------------------

competitive position. Executive also will have access to, or knowledge of,
Confidential Information of third parties, such as actual and potential
customers, suppliers, partners, joint venturers, investors, financing sources
and the like, of the Company. The Company also agrees to provide Executive with
immediate access to Confidential Information and specialized training regarding
the Company’s and its affiliated entities’ methodologies and business
strategies, which will enable Executive to perform his job at the Company.

 

Executive agrees that Executive will not, at any time during or after
Executive’s employment with the Company, make any unauthorized disclosure of any
Confidential Information or specialized training of the Company, or make any use
thereof, except in carrying out his employment responsibilities hereunder.
Executive also agrees to preserve and protect the confidentiality of third party
Confidential Information to the same extent, and on the same basis, as the
Company’s Confidential Information. Nothing in this Section 3.2 is intended to
prohibit Executive from complying with any court order, lawful subpoena or
governmental request for information, provided that Executive notifies the
Company promptly upon the receipt of any such order, subpoena or request and
before the date of required compliance.

 

3.3 Non-Competition Obligations. The Company agrees to and shall provide
Executive with immediate access to Confidential Information. Ancillary to the
rights and severance benefits provided to Executive, the Company’s provision of
Confidential Information and specialized training to Executive, and Executive’s
agreement not to disclose Confidential Information, and in order to protect the
Confidential Information described above, the Company and Executive agree to the
following non-competition provisions. Executive agrees that during Executive’s
employment with the Company and for the “Period of Post-Employment
Non-Competition Obligations” set forth in Exhibit “A,” Executive will not,
directly or indirectly, for Executive or for others, in the “Geographic Region
of Responsibility” described on Exhibit “A” (or, if Executive’s Geographic
Region of Responsibility has changed, in any and all geographic regions in which
Executive has devoted substantial attention at such location to the material
business interest of the Company and its affiliated entities during the 12-month
period immediately preceding Executive’s termination of employment), engage in,
assist, or have any active interest or involvement, whether as an employee,
agent, consultant, creditor, advisor, officer, director, stockholder (excluding
holdings of 2% or less of the stock of a public company), partner, proprietor,
or any type of principal whatsoever in any person, firm or business that
generates more than 10% of its annual revenue from the sale of any
concrete-related products and services that the Company or its affiliated
entities offers, then has plans to offer, or has offered in the preceding
12-month period, including, but not limited to, ready-mixed concrete, pre-cast
concrete or related building materials or services such as proportioned mix
design services, concrete mold engineering or design services, rebar, mesh,
color additives, curing compounds, grouts, wooden forms, or similar products or
services, whether at wholesale or retail (a “Competing Business”). Executive
understands that the foregoing restrictions may limit Executive’s ability to
engage in certain businesses in the geographic region and during the period
provided for above, but acknowledges that these restrictions are necessary to
protect the Confidential Information the Company has provided to Executive.

 

- Page 9 -



--------------------------------------------------------------------------------

3.4 Non-Solicitation of Customers. During Executive’s employment with the
Company and for the Period of Post-Employment Non-Competition Obligations set
forth on Exhibit “A,” Executive will not call on, service, or solicit competing
business from clients or customers of the Company or its affiliated entities
whom that Executive, within the previous twenty-four (24) months, (i) provided
services to, worked with, solicited or had or made contact with, or (ii) had
access to information and files about.

 

3.5 Non-Solicitation of Employees. During Executive’s employment with the
Company, and for the Period of Post-Employment Non-Competition Obligations set
forth on Exhibit “A,” Executive will not, either directly or indirectly, call
on, solicit, or induce any other employee or officer of the Company or its
affiliated entities whom Executive had contact with, knowledge of, or
association with in the course of employment with the Company to terminate his
or her employment, and will not assist any other person or entity in such a
solicitation.

 

3.6 Early Resolution Conference/Arbitration. The parties are entering into this
Agreement with the express understanding that this Agreement is clear and fully
enforceable as written. If Executive ever decides to contend that any
restriction on activities imposed by this Agreement is no longer enforceable as
written or does not apply to an activity in which Executive intends to engage,
Executive first will notify the Company’s President and its Secretary in writing
and meet with a Company representative at least fourteen (14) days before
engaging in any activity that foreseeably could fall within the questioned
restriction to discuss resolution of such claims (an “Early Resolution
Conference”). Should the parties not be able to resolve disputes at the Early
Resolution Conference, the parties agree to use confidential, binding
arbitration to resolve the disputes. The arbitration shall be conducted in
Houston, Texas, in accordance with the then-current employment arbitration rules
of the American Arbitration Association, before an arbitrator licensed to
practice law in Texas. The parties agree that the arbitrator, in the
arbitrator’s discretion, may award a prevailing party, other than the Company, a
reasonable attorney’s fee, including arbitration expenses and costs. Either
party may seek a temporary restraining order, injunction, specific performance,
or other equitable relief regarding the provisions of this section if the other
party fails to comply with obligations stated herein. The parties’ agreement to
arbitrate applies only to the matters subject to an Early Resolution Conference.

 

3.7 Warranty and Indemnification. Executive warrants that Executive is not a
party to any restrictive agreement limiting Executive’s activities in his
employment by the Company. Executive further warrants that at the time of the
signing of this Agreement, Executive knows of no written or oral contract or of
any other impediment that would inhibit or prohibit employment with the Company,
and that Executive will not knowingly use any trade secret, confidential
information, or other intellectual property right of any other party in the
performance of Executive’s duties hereunder. Executive shall hold the Company
harmless from any and all suits and claims arising out of any breach of such
restrictive agreement or contracts.

 

- Page 10 -



--------------------------------------------------------------------------------

4. Change in Control

 

4.1 Definitions.

 

a. For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred on the earliest of any of the following dates:

 

(i) the date the Company merges or consolidates with any other person or entity,
and the voting securities of the Company outstanding immediately prior to such
merger or consolidation do not continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the total voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation;

 

(ii) the date the Company sells all or substantially all of its assets to any
other person or entity;

 

(iii) the date the Company is dissolved;

 

(iv) the date any person or entity together with its Affiliates (as defined
herein) becomes, directly or indirectly, the Beneficial Owner (as defined
herein) of voting securities representing more than 50% of the total voting
power of all then outstanding voting securities of the Company; or

 

(v) the date the individuals who constituted the members of the Company’s Board
of Directors (“Incumbent Board”) as of the Effective Date cease for any reason
to constitute at least a majority thereof, provided that for purposes of this
clause (v) any person becoming a director of the Company whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least eighty percent (80%) of the directors comprising the Incumbent Board
shall be, for purposes of this clause (v), considered as through such person
were a member of the Incumbent Board;

 

provided, however, that notwithstanding anything to the contrary contained in
clauses (i) – (v), a Change in Control shall not be deemed to have occurred in
connection with any bankruptcy or insolvency of the Company, or any transaction
in connection therewith.

 

b. As used in this Agreement, the following terms are defined as follows:

 

(i) “Affiliate” shall mean, with respect to any person or entity, any person or
entity that, directly or indirectly, Controls, is Controlled by, or is under
common Control with such person or entity in question. For the purposes of the
definition of Affiliate, “Control” (including, with correlative meaning, the
terms “Controlled by” and “under common Control with”) as used with respect to
any person or entity, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person or entity whether through the ownership of voting securities or by
contract or otherwise;

 

- Page 11 -



--------------------------------------------------------------------------------

(ii) “Beneficial Owner” has the meaning ascribed to it pursuant to Rule 13d-3 of
the Securities Exchange Act of 1934; and

 

(iii) “Parent” means a corporation, partnership, trust, limited liability
company or other entity that is the ultimate Beneficial Owner of more than 50%
of the Company’s or its successor’s outstanding voting securities.

 

4.2 Vesting of Awards. All stock options, restricted stock awards, restricted
stock units and similar awards granted to Executive by the Company prior to the
date of a Change in Control shall, notwithstanding any contrary provision of any
applicable plan or agreement covering any such stock options, restricted stock
awards, restricted stock units or similar awards, fully vest and become
exercisable in full immediately prior to such Change in Control and shall remain
outstanding and in effect in accordance with their terms, and any restrictions,
deferral limitations, forfeiture conditions or other conditions or criteria
applicable to any such awards shall lapse immediately prior to such Change in
Control. Executive may exercise any such stock options or other exercisable
awards at any time before the expiration of their term.

 

After a Change in Control, if any option (the “Terminated Option”) relating to
the Company’s capital stock does not remain outstanding, the successor to the
Company or its then Parent shall, at the Executive’s option and in his sole
discretion, either:

 

(a) issue an option (the “Successor Option”), to purchase common stock of such
successor or Parent in an amount such that on exercise of the Successor Option
the Executive would receive the same number of shares of the
successor’s/Parent’s common stock as the Executive would have received had the
Executive exercised the Terminated Option immediately prior to the transaction
resulting in the Change in Control and received shares of such successor/Parent
in such transaction. The aggregate exercise price for all of the shares covered
by such Successor Option shall equal the aggregate exercise price of the
Terminated Option. The term of such Successor Option shall equal the remainder
of the term of the Terminated Option (as if the Terminated Option had remained
outstanding) and such Successor Option shall be fully vested and exercisable in
full on the date of its grant; or

 

(b) pay the Executive a bonus within ten (10) days after the consummation of the
Change in Control, in an amount agreed to by the Company and the Executive. Such
amount shall be at least equivalent on an after-tax basis to the net after-tax
gain that the Executive would have realized if he had been issued a Successor
Option under clause (a) above and had immediately exercised such Successor
Option and sold the underlying stock, taking into account the different tax
rates that apply to such bonus and to such gain, and such amount shall also
reflect other differences to the Executive between receiving a bonus under this
clause (b) and receiving a Successor Option under clause (a) above.

 

- Page 12 -



--------------------------------------------------------------------------------

4.3 Certain Additional Payments. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company or its successor to or for the benefit of Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (such
excise tax, together with any interest thereon, any penalties, additions to tax,
or additional amounts with respect to such excise tax, and any interest in
respect of such penalties, additions to tax or additional amounts, being
collectively referred herein to as the “Excise Tax”), then Executive shall be
entitled to receive and the Company or its successor shall make an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by Executive
of all taxes (as defined herein) imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. The Gross-Up Payment shall be made to Executive within 10 days
after written request for payment is submitted to the Company or its successor.
For purposes of this Section 4.3, the terms “tax” and “taxes” mean any and all
taxes of any kind whatsoever (including, but not limited to, any and all Excise
Taxes, income taxes, and employment taxes), together with any interest thereon,
any penalties, additions to tax, or additional amounts with respect to such
taxes and any interest in respect of such penalties, additions to tax, or
additional amounts. All determinations made under this Section 4.3, including
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by a certified public accounting firm designated by Executive and
reasonably acceptable to the Company (the “Accounting Firm”). All fees and
expenses of the Accounting Firm shall be borne solely by the Company or its
successor. Notwithstanding anything to the contrary in this Section 4.3, if any
tax authority determines that a greater Excise Tax should be imposed upon the
Payments than is determined by the Accounting Firm pursuant to this Section 4.3,
Executive shall be entitled to receive the full Gross-Up Payment calculated on
the basis of the amount of Excise Tax determined to be payable by such tax
authority from the Company or its successor within 10 days of such
determination.

 

5. Miscellaneous

 

5.1 Statements About the Company. Executive and the Company shall refrain, both
during and after Executive’s employment, from publishing any oral or written
statements about the other that are disparaging, slanderous, libelous, or
defamatory; or that disclose private or confidential information about their
business affairs.

 

5.2 Notices. Notices and all other communications hereunder shall be in writing
and shall be deemed to have been duly given when personally delivered or when
mailed by United States registered or certified mail. Notices to the Company
shall be sent to its President and its Secretary at: U.S. Concrete, Inc., 2925
Briarpark, Suite 500, Houston, Texas 77042. Notices and communications to
Executive shall be sent to the address Executive most recently provided to the
Company.

 

- Page 13 -



--------------------------------------------------------------------------------

5.3 No Waiver. No failure by either party at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of any provisions or
conditions of this Agreement.

 

5.4 Mediation. If a dispute arises out of or related to Executive’s employment,
other than a dispute regarding Executive’s obligations under Articles 3, and if
the dispute cannot be settled through direct discussions, then the Company and
Executive agree to try to settle the dispute in an amicable manner by
confidential mediation before having recourse to any other proceeding or forum.
The Company agrees to pay any pre-suit mediation fee charged by the mediator for
two full days of mediation.

 

5.5 Venue/Jurisdiction. This Agreement shall be governed by Texas law. Any
litigation that may be brought by either party involving the enforcement of this
Agreement or the rights, duties, or obligations under this Agreement, shall be
brought exclusively in the State or federal courts sitting in Houston, Harris
County, Texas.

 

5.6 Assignment. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns. The Company may assign this
Agreement to any affiliated entity. Executive’s rights and obligations under
this Agreement are personal, and they shall not be assigned or transferred
without the Company’s prior written consent otherwise than by will or the laws
of descent and distribution. The Company will require any successor (direct or
indirect and whether by purchase, merger, consolidation, share exchange or
otherwise) to substantially all of the business, properties and assets of the
Company expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Company would have been required to perform it
had no succession taken place.

 

5.7 Other Agreements/Entire Agreement. This Agreement shall supersede any and
all existing oral or written agreements, representations or warranties between
executive and the Company or any of its affiliated entities relating to the
terms of Executive’s employment by the Company or any of its affiliated
entities. This Agreement (including Exhibit “A” attached hereto, which is
incorporated herein by reference and made an integral part of this Agreement)
constitutes the entire agreement of the parties with respect to the subject
matters of this Agreement. Any modification of this Agreement (including without
limitation to Exhibit “A”) will be effective only if it is in writing and signed
by each party.

 

5.8 Invalidity. Should any provision(s) in this Agreement be held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall be unaffected and shall continue in full force and effect, and
the invalid, void or unenforceable provision(s) shall be deemed not to be part
of this Agreement.

 

- Page 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement in
multiple originals to be effective on the Effective Date.

 

Cesar Monroy (“Executive”)   U.S. Concrete, Inc. (the “Company”) By:  

/s/ Cesar Monroy

--------------------------------------------------------------------------------

  By:  

/s/ Eugene P. Martineau

--------------------------------------------------------------------------------

        Printed Name: Eugene P. Martineau         Title:   President and CEO
Date:   May 28, 2003   Date:   May 27, 2003

 

- Page 15 -



--------------------------------------------------------------------------------

EXHIBIT “A” TO EMPLOYMENT AGREEMENT BETWEEN

COMPANY AND CESAR MONROY

 

Term:    The Term of Executive’s employment shall be for an initial term of two
years commencing on the Effective Date, provided that beginning on the first
anniversary of the Effective Date, the Term of Executive’s employment will be
for a continually renewing (on a daily basis) term of one year without any
further action by Executive or the Company. Position:    Vice President –
Finance Location:    Houston, Texas Geographic Region of Responsibility:   

During Executive’s employment with the Company, within 75 miles of any plant or
other operating facility in which the Company is then engaged in business.

 

Upon termination of Executive’s employment with the Company, within 75 miles of
any plant or other operating facility in which the Company was engaged in
business on the date immediately prior to Executive’s termination.

Period of Post-Employment

Non-Competition Obligations:

   Two years from the date of termination if Executive’s employment is
terminated for Cause under Section 2.1.a. If Executive’s employment is
terminated under Sections 2.1.b., 2.1.c., 2.2.a. or 2.3 and Executive receives
any severance benefits or Change in Control benefits, then the Period of
Post-Employment Non-Competition Obligations shall be the period of time for
which Executive receives any such severance benefits or Change in Control
benefits. If Executive’s employment is terminated under Section 2.2.b., then the
Period of Post-Employment Non-Competition Obligations shall be the longer of (a)
two years from the Effective Date or (b) one year from the date of termination.
If Executive is terminated under any other section of this Agreement, there
shall be no Period of Post-Employment Non-Competition Obligations. Monthly Base
Salary:    $13,750.00 or such higher rate as may be determined by the Company
from time to time. Annual Paid Vacation:    four weeks

 

- Page 16 -



--------------------------------------------------------------------------------

Cesar Monroy (“Executive”)   U.S. Concrete, Inc. (the “Company”) By:  

/s/ Cesar Monroy

--------------------------------------------------------------------------------

  By:  

/s/ Eugene P. Martineau

--------------------------------------------------------------------------------

        Printed Name: Eugene P. Martineau Date:   May 28, 2003   Title:  
President and CEO         Date:   May 27, 2003

 

- Page 17 -